Winkler, J.
The appellant was tried and convicted of theft of a gelding. His motion for a new trial was overruled, and from the judgment rendered this appeal is prosecuted upon the single question of the sufficiency of the evidence to support a judgment of conviction.
The evidence in the case was, in the main, circumstantial. The law as to the conclusiveness of this character of testimony, in order to authorize a conviction, was fully and plainly given in charge to the jury by the judge who presided at the trial below. One instruction was asked on the part of the accused, and given. No additional charges were asked, nor is it perceived that any were required by the evi*510dence. No exceptions were taken to the charges given, or to any ruling of the court during the progress of the trial.
After carefully considering the evidence as set out in the statement of facts embodied in the transcript, we are not prepared to say that the verdict is without sufficient testimony to support it, or that the court below erred in refusing a new trial. The jury were, in the first instance, the proper judges, under proper instructions, as to the sufficiency of the evidence to justify a conviction. The same question was presented to the consideration of the presiding judge on the motion for a new trial, and the evidence was again held to be sufficient, and we do not see any just grounds to interfere.
The judgment is affirmed.

Affirmed.